                                                     CTHE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    PUGET SOUNDKEEPER ALLIANCE,                          CASE NO. C15-1342-JCC
      SIERRA CLUB, a IDAHO CONSERVATION
10
      LEAGUE,                                              MINUTE ORDER
11
                             Plaintiffs,
12            v.

13    ANDREW WHEELER, in his official capacity
      as Administrator, U.S. Environmental Protection
14
      Agency, and R.D. JAMES, in his official
15    capacity as Secretary of the Army for Civil
      Works,
16
                             Defendants.
17

18

19          The following Minute Order is made by direction of the Court, the Honorable John C.

20   Coughenour, United States District Judge:

21          This matter comes before the Court on Defendants’ unopposed motion for an extension

22   of time to file additional briefing (Dkt. No. 89) pursuant to the Court’s order requesting

23   additional briefing (Dkt. No. 88). Having thoroughly considered the motion and relevant record,

24   the Court hereby GRANTS the motion. All parties’ additional briefing pursuant to the Court’s

25   order shall be filed no later than August 9, 2019. The Clerk is DIRECTED to re-note Plaintiffs’

26   motion for summary judgment (Dkt. No. 67), Intervenors’ cross-motion for summary judgment


     MINUTE ORDER
     C15-1342-JCC
     PAGE - 1
 1   and response (Dkt. No. 72), and Defendants’ cross-motion for summary judgment and response

 2   (Dkt. No. 79) to August 9, 2019 for the Court’s consideration.

 3          DATED this 26th day of July 2019.

 4                                                         William M. McCool
                                                           Clerk of Court
 5
                                                           s/Tomas Hernandez
 6
                                                           Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C15-1342-JCC
     PAGE - 2
